In a matrimonial action in which the parties were divorced by a judgment dated September 22, 1992, the former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated June 2, 1994, as directed financial disclosure by him from 1990 to the present.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties entered into a separation agreement which provided, inter alia, that the former husband pay the former wife weekly child support in the amount of $127. The terms of the separation agreement were incorporated into, but did not merge with, the judgment of divorce dated September 22,1992. The former wife subsequently moved, inter alia, for an upward modification of child support. In support of her motion, the former wife claimed that the amount of child support for which the separation agreement provided was insufficient and she showed that the former husband had misrepresented his financial status to her when they had executed the agreement. Under these circumstances we conclude that the Supreme Court did not improvidently exercise its discretion by directing discovery of the former husband’s finances (see, Kleinberg v Gershman, 116 AD2d 555). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.